DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different plenums (Claim 2)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 8 recites “a plenum”. However, it is indefinite and unclear as to how the “a plenum” of line 8 relates to the “a plenum” as previously recited in line 6 of claim 1. For purposes of examination, it is assumed that they are the referencing the same “plenum.” To fix this, the examiner recommends replacing “a plenum” in line 8 with “the the the 
Claim 1 recites the limitation "the eternal fluid" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the eternal fluid" with "an eternal fluid".
Claim 2, Line 1 recites “The boundary layer suction design… according to claim 1.” However, it is indefinite and unclear as to whether claim 2 is attempting to claim a “design” or the “apparatus” as previously recited in claim 1? For purposes of examination, the examiner assumes that the applicant means to claim the “apparatus” as previously recited in claim 1. To fix this, the examiner recommends replacing the phrase “The boundary layer suction design by using wingtip vortex for a lift-generating body according to claim 1,” with “The apparatus with a boundary layer suction design by using wingtip vortex for a lift-generating body according to claim 1,”.
Claim 2 recites “multiple holes or slots” in lines 2-3. However, it is indefinite and unclear as to how the “multiple holes or slots” in claim 2 relate to the “a hole or slot” in claim 1? For purposes of examination, the examiner assumes that they are claiming the same thing. To fix this the examiner recommends amending claims 1 and 2 as follows: claim 1, Line 5, replace “A hole or slot” with “At least one hole or slot”; and claim 2, Lines 2-3, replace “wherein multiple holes or slots” with “wherein the at least one hole or slot is multiple holes or slots”.
Claim 3, Line 1 recites “The boundary layer suction design… according to claim 1.” However, it is indefinite and unclear as to whether claim 3 is attempting to claim a “design” or the “apparatus” as previously recited in claim 1? For purposes of examination, the examiner assumes that the applicant means to claim the “apparatus” as previously recited in claim 1. To fix this, the examiner recommends replacing the phrase “The boundary layer suction design by using wingtip vortex for a lift-generating body according to claim 1,” with “The apparatus with a boundary layer suction design by using wingtip vortex for a lift-generating body according to claim 1,”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,650,781 (Taylor).
Regarding Claim 1, Taylor teaches: an apparatus (12) with a boundary layer suction design by using wingtip vortex for a lift- generating body, the apparatus (12) comprising: a lift-generating body (22) with a tip (28) and one surface experiencing a higher pressure than another surface; a hole or slot (20) placed on one of the surfaces of the lift-generating body (22); a plenum (24) embedded in the lift-generating body (22) and connecting the hole or slot (20) to the tip (28) of the lift generating body (22); an opening (28) at the tip (28) connecting a plenum (24) the external fluid surrounding the lift- generating body (22), (Figure 2).  

As best understood in view of the 112 rejections above, claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,100,539 (Hulbert).
Regarding Claims 1 and 2, Hulert teaches: Claim 1 - an apparatus (10) with a boundary layer suction design by using wingtip vortex for a lift- generating body, the apparatus (10) comprising: a lift-generating body (26) with a tip (open ended as described in Column 2, Lines 3-12) and one surface experiencing a higher pressure than another surface; a hole or slot (30) placed on one of the surfaces of the lift-generating body (26); a plenum (shown in Figures 1 and 2) embedded in the lift-generating body (26) and connecting the hole or slot (30) to the tip (open ended as described in Column 2, Lines 3-12) of the lift generating body (26); an opening (open ended as described in Column 2, Lines 3-12) at the tip (open ended as described in Column 2, Lines 3-12) connecting a plenum (shown in Figures 1 and 2) the external fluid surrounding the lift- generating body (26), (Figures 1 and 2); Claim 2 - wherein multiple holes or slots (30) are placed on the surface of the lift-generating body (26) and are all connected to an opening (open ended as described in Column 2, Lines 3-12) at the tip of the lift-generating body (26) via a plenum or different plenums, (Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over either ONE of U.S. Patent No. 2,650,781 (Taylor) or U.S. Patent No. 3,100,539 (Hulbert) in view of U.S. Patent No. 9,505,492 (Scott).
Regarding Claim 3, Taylor OR Hulbert teaches the apparatus as described above, but does not teach: wherein a valve is placed at the tip of the lift-generating body and regulates the pressure inside a plenum embedded in the lift-generating body (Claim 3). However, Scott teaches: Claim 3 - a valve (62) is placed at a tip/an opening (36) of a lift-generating body (44) and regulates the pressure inside a plenum embedded (40) in the lift-generating body (44), (Figure 3). Therefore, it would have been obvious to one of ordinary skill in et art to modify the apparatus of either ONE of Taylor OR Hulbert to have wherein a valve is placed at the tip of the lift-generating body and regulates the pressure inside a plenum embedded in the lift-generating body (Claim 3) as taught by Scott for the purposes of controlling the suction of air through the lift-generating body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649